Citation Nr: 1544660	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-42 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left arm disability, to include as secondary to service-connected right shoulder rotator cuff tenosynovitis and osteoarthritis.

2.  Entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected right shoulder rotator cuff tenosynovitis and osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he has left arm and bilateral hand disabilities which are related to his military service or are alternatively secondary to his service-connected right shoulder disability.

The Veteran was afforded a VA examination for his left arm and bilateral hand disabilities in February 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with left acromioclavicular joint separation and osteoarthritis of both hands and concluded that these disabilities are less likely than not proximately due to or the result of the Veteran's service-connected right shoulder disability.  The examiner's rationale for her conclusion that the Veteran's left shoulder disability is not related to the right shoulder disability was based on her finding that there was less degenerative change on the left shoulder than the right shoulder.  She further reasoned that the left shoulder disability is related to direct trauma to the left acromioclavicular joint rather than a secondary overuse change.  The examiner's rationale for her conclusion that the Veteran's bilateral hand disability is not related to the right shoulder disability was based on her review of medical literature which indicated that the most common cause of osteoarthritis comes from basic wear and tear of the ligaments and cartilage.  Further, pain will develop as these deteriorate and bones begin to rub against each other.  She therefore found that the bilateral hand disability is unrelated to any condition of the shoulder, and specifically noted that osteoarthritis does not "spread" from joint to joint.  

Crucially, the VA examiner did not provide an opinion as to whether the Veteran's left arm and bilateral hand disabilities are aggravated by his right shoulder disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  There is no medical opinion of record addressing this issue.  In light of the foregoing, the Board finds that an addendum opinion should be obtained as to whether the Veteran's left arm and bilateral hand disabilities are aggravated by his right shoulder disability.  

The Board also notes that, as discussed above, the Veteran has contended that his left arm and bilateral hand disabilities are related to his military service.  Specifically, in a statement dated November 2014 in conjunction with his substantive appeal (VA Form 9), he reported that his duties in the construction battalion in service which included construction and logging were very hard on his body.  As such, it appears that he is contending that his current left arm and bilateral hand disabilities are related to his in-service construction battalion duties.  Notably, his personnel records confirm that he served in the Navy in the construction battalion as a carpenters mate.  The Board has no reason to find the Veteran not credible with regard to this in-service injury.  Moreover, there is no medical opinion of record as to whether the Veteran's current left arm disability is related to his military service.  Although the February 2013 VA examiner determined in an April 2004 examination report that the Veteran's bilateral hand disability is not related to events in military service, she did not provide a rationale for her conclusion.  Thus, the Board finds that on remand, a medical opinion should also be obtained as to whether the Veteran's left arm and bilateral hand disabilities are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims folder to the February 2013 VA examiner who provided a VA examination to the Veteran for his left shoulder and bilateral hand disabilities.  If the February 2013 VA examiner is not available, refer the Veteran's claims folder to another physician with the appropriate expertise.      

Based on the review of the Veteran's claims folder, 
the examiner must render an opinion as to the following:

a.  Is it at least as likely as not that the Veteran's 
diagnosed left arm disability is related to his military service, to include his credible report of injuring his left arm from working in the construction battalion in the Navy.

b.  Is it at least as likely as not that the Veteran's 
left arm disability is aggravated by his right shoulder disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left arm disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right shoulder disability.  

c.  Is it at least as likely as not that the Veteran's 
diagnosed bilateral hand disability is related to his military service, to include his credible report of injuring his hands from working in the construction battalion in the Navy.

d.  Is it at least as likely as not that the Veteran's 
bilateral hand disability is aggravated by his right shoulder disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral hand disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right shoulder disability.
 
If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disabilities.

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

